DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 06/10/2021 are acknowledged.
Claims 2-13 are pending. 


3. Applicant’s election without traverse of the invention of Group II in the reply filed on 06/10/2021 is acknowledged.  All presently pending claims read on the elected invention.  Applicant further elected, with traverse, the species of anti-PD-1 antibody or anti-PDL-1 antibody, and the species of tumor.

In the interest of compact prosecution, all species of the elected invention are fully examined for patentability under 37 CFR 1.104.


4. Claims 7 and 8 are objected to because of a typographical error in the word “significantly.”  Appropriate correction is required.



5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 7 and 8 are indefinite in the recitation of a method for “selectively” decreasing blood flow of a microvasculature, because it is unclear what the “selectivity” is applied to.  For example, the phrase may be interpreted to mean that the decrease is selective to blood flow as opposed to e.g. lymph flow; or that the decrease in blood flow is selective to microvasculature as opposed to e.g. venous or arterial blood flow; etc.

(ii) Claims 7 and 8 are further indefinite in the recitation of an “immune checkpoint” inhibitor, because the scope of molecules or signaling pathways encompassed by the expression is unclear.  While the term “immune checkpoint” is widely used by those skilled in the art, there are inconsistencies in the scientific literature as to the identity of the molecules and processes to which the term applies, and furthermore, the scope of the term changes over time.

The specification at page 6 provides non-limiting examples of immune checkpoint inhibitors as anti-CTLA-4, anti-PD-1, anti-PD-L1, anti-TIM-3, anti-LAG-3, anti-B7-H3, anti-B7-H4, anti-BTLA, anti-VISTA, and anti-TIGIT antibodies.  A person of ordinary skill in the art is aware that immune checkpoints are not limited to the listed molecules, nor are the inhibitors limited to antibodies.

For example, a review of immune checkpoints by Sharma et al. (2015) discusses the same inhibitory checkpoint molecules (e.g. p. 60-61), and also activating checkpoint receptors including ICOS, OX40 and 4-1BB (p. 61). 

A later review of immune checkpoints by Wei et al. (2018), in addition to the above molecules, also discusses activating immune checkpoint receptor-ligand pairs GITR-GITRL, CD40-CD40L and CD27-CD70 (p. 1079-1080, and Table 2), and adds that there are “many additional costimulatory molecules of potential therapeutic value, 

(iii) Claims 7 and 8 are further indefinite in the recitation of a “nutrient artery” of a subject, because it is unknown what is being nourished by the artery.

(iv) Claims 7 and 8 are further indefinite in the recitation of “significantly” decreasing blood flow through a microvasculature, because the criteria to determine whether or not a given decrease in blood flow is “significant” are not defined.

(v) Claim 7 is further indefinite in the recitation of “a subject in need thereof,” because the target subject population is unknown.

(vi) Claims 4, 6-8, 11 and 13 are indefinite because they do not set forth applicant’s definition of the terms “microvasculature” and “microvascular,” since applicant’s definition is different from the meaning of the terms as they would be understood by those skilled in the art.

The words of a claim are generally given their ordinary and customary meaning as understood by a person of ordinary skill in the art when read in the context of the specification and prosecution history. There are only two exceptions to this general rule: 1) when a patentee sets out a definition and acts as his own lexicographer, or 2) when the patentee disavows the full scope of a claim term either in the specification or during Thorner v. Sony Computer Entertainment America LLC, 669 F.3d 1362, 1365-67 (Fed. Cir. 2012). 

In the present case, the specification at page 5 provides the following limiting definition (emphasis added):
In the present invention, “microvasculature" means blood vessel(s) which constitutes a microvascular network that is developed de novo in specific disease site. Characteristics of microvasculature include its disorder and congestion relative to normal blood vessels, having a number of arteriovenous shunts and high permeability at vascular wall. 

Thus it is clear that applicant’s use of the term “microvasculature" is limited to abnormal microvessels at a disease site, whereas the plain and ordinary meaning of the term refers to the network of microvessels present within organ tissues throughout the body.  Thus the term would be understood by those skilled in the art as referring to normal tissues, unless specifically indicated otherwise.

These grounds of rejection may be obviated by incorporating the relevant language into the claims so as to inform the public of the meaning of the terms as they are used by applicant.

(vii) Claims 2-6 and 9-13 are indefinite because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


7. The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


8. Claims 2 and 4-13 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for decreasing blood flow of a microvasculature (as defined at page 5 of the specification), and a method for treating a tumor, comprising administering an anti-CTLA-4 antibody, anti-PD-1 antibody, or anti-PDL-1 antibody,
does not reasonably provide enablement 
(i) for a method for decreasing blood flow of a microvasculature, or a method for treating a tumor or inflammation, comprising administering a generically recited immune checkpoint inhibitor; or 
(ii) for a method for treating inflammation comprising administering an anti-CTLA-4 antibody, anti-PD-1 antibody, or anti-PDL-1 antibody.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of 

(i) A “microvascular blood flow decreasing agent comprising an immune checkpoint inhibitor” is a critical component of the claimed method.  

As addressed in subsection 6(ii) above, the scope of the genus of immune checkpoints is not well defined.  As illustrated by the references cited therein, the genus is also broad, encompassing molecules and pathways involved in a variety of functions in different cell types.  Furthermore, the “inhibitors” of immune checkpoints encompass molecules of any chemical nature and mode of action, such as proteins, including antibodies, nucleic acids, aptamers, and small molecules; which may interfere with ligand binding, intracellular signal transduction, or expression of any of the components of the checkpoint signaling pathway, to name a few. 

The specification at page 6 exemplifies immune checkpoint inhibitors as anti-CTLA-4, anti-PD-1, anti-PD-L1, anti-TIM-3, anti-LAG-3, anti-B7-H3, anti-B7-H4, anti-BTLA, anti-VISTA, and anti-TIGIT antibodies, which constitute a miniscule part of the multitude of agents encompassed by the claims.

The field of immune checkpoints and their clinical applications was at the time of filing, and remains to this day, highly unpredictable, as aptly demonstrated by contemporary reviews by He et al. (2020), Khan et al. (2020), Braun et al. (2021), Jiang et al. (2021), Lee et al. (2021), Lentz et al. (2021), Marin-Acevedo et al. (2021), and Nakajima et al. (2021) which, taken together, summarize the knowledge about approximately 50 different immune checkpoint molecules.

These molecules differ in their expression patterns in the multiple types and subtypes of both immune and non-immune cells, further diversity added by the expression being tissue- and organ-specific, and dependent on the physiological state and the stage of immune response.  Immune cells regulated by checkpoints include not 

Each cell expresses multiple immune checkpoint regulatory molecules, both inhibitory and activating, the various signals being integrated by the signal transduction circuitry to produce a variety of outcomes.  For example, in addition to the classical NK cell receptors KIRs, LIRs, and NKG2A, NK cells express CTLA-4, PD-1, B7-H3, LAG-3, TIGIT, CD96, TIM-3, CD200, CD47, and the checkpoint members of the Siglecs family (e.g. Khan et al. (2020), the Abstract).  The KIR family alone comprises 17 receptors, including both inhibitory and activating KIRs (Id, p. 3).

The effects of immune checkpoint activation or inhibition include natural cytotoxicity and phagocytosis, ADCC and ADCP in NK cells (e.g. Lentz et al. 2021, p. 961).  The inhibitory checkpoints between phagocytes (which include macrophages, neutrophils, and DCs) and tumor cells, respectively, are SIRPα/CD47, LILRB1/MHC-I, and LILRB2/MHC-I (Id, p. 962 and 964).  Trans-ligation of TIGIT by CD155 not only delivers direct inhibitory signals in T and NK cells via TIGIT signaling, but also enhances IL-10 production by DCs via reverse CD155 signaling (e.g. He et al. 2020, p. 665).

Based on this knowledge, one of skill in the art would reasonably conclude that it is completely whether inhibition of an immune checkpoint molecule other than CTLA4, PD-1 or PD-L1 will have any effect on blood flow of a microvasculature, and if it does, whether the effect would be positive or negative.  In the absence of appropriate direction or guidance, the entire scope of experimentation required to test the numerous immune checkpoint molecules is left to those skilled in the art, the present claims and disclosure amounting to nothing more than an invitation to the skilled artisan to invent 

(ii) Claim 8 recites an embodiment of “treating inflammation” by administering an immune checkpoint inhibitor by injection into a nutrient artery to decrease blood flow through microvasculature, which requires that positive clinical outcomes be achieved with sufficient predictability.  
 
The specification states that one of the embodiments of the invention relates to a microvascular blood flow decreasing agent comprising an immune checkpoint inhibitor, wherein the microvasculature is a blood vessel at an inflammation site, and wherein the agent can be used in combination with an anti-inflammatory agent (pp. 3 and 5).  The specification further states at page 5 that “[i]n the present invention, a ‘blood vessel at an inflammation site’ means a neovessel induced by inflammatory cytokines produced at an inflammation site, and typically includes a blood vessel that constitutes a vascular network developed de novo in rheumatic synovial membrane, for example.” 

The specification further described four working examples.  Examples 1-3 describe local endovascular administration of anti-CTLA4, anti-PD-1, and anti-PD-L1 antibodies to cancer patients. 

Example 4 (pages 16-19) describes 14 patients who had blood vessels at a site having prolonged pain due to a variety of causes (Table 6 at pages 17-18), not all of which necessarily involve inflammation (e.g. unspecified “shoulder pain”, Lisfranc joint injury, low back pain after spinal compression fracture, piriformis syndrome, or MFP syndrome).  A single dose of pembrolizumab (an anti-PD-1 antibody) was endovascularly administered to four patients.  The rest received a combination of pembrolizumab with bortezomib (two patients) or with a mixture of 2, 3 or 4 drugs 

The outcomes were evaluated by assessing the “symptoms” (presumably pain) after 3 weeks or longer.  An improvement in symptom was observed in 11 of 14 patients, including in 3 of 4 patients who received pembrolizumab alone.  In the Discussion section concluding the example (p. 18-19), it is stated that a selective arterial infusion of the immune checkpoint inhibitor (pembrolizumab) to the site of pain “enables the cancellation of chronic pain.”  And further “[s]ince the immune checkpoint inhibitor therapy clearly improves continuation of angiogenesis at the site of prolonged pain, it is suggested that the angiogenetic state itself that is associated with the prolonged pain has become intractable via immunotolerance, suggesting an involvement of CD8+ T lymphocytes at local environment. A regional immune checkpoint inhibition therapy (RCBT) as a fundamental pain therapy is expected.”  It is noteworthy that the word “inflammation” does not appear anywhere in Example 4 or its discussion.

To conclude, the specification does not appear to provide any indication of a connection between intravascular administration of any immune checkpoint inhibitor and inflammation.  The state of the art, to the contrary, recognizes that administration of anti-CTLA4, anti-PD-1, or anti-PD-L1 antibodies causes inflammation (e.g. Bukamur et al. 2020; see e.g. the Abstract).  As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.

Given the absence of evidence of anti-inflammatory effect of intravascular administration of immune checkpoint inhibitors, and the state of the art which supports an expectation of the opposite effect, an ordinary artisan would reasonably conclude 



9. Claims 2, 3-9 and 11-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

The inventor or joint inventor is not in possession of the claimed method, because the inventor or joint inventor is not in possession of a generically recited “immune checkpoint inhibitor.”

The recited “immune checkpoint inhibitors” are defined solely by their function, without imposing any limitations on the structure of the molecules encompassed by the genus.  

As addressed in subsection 8 above, the genus of immune checkpoint inhibitors encompasses molecules of any chemical nature, including, for example, proteins, nucleic acids, aptamers, and small molecules, to name a few.  A skilled artisan would appreciate that immune checkpoint may be inhibited by agents such as interfering nucleic acids to suppress the expression of the relevant proteins, or small molecules which target downstream signal transduction checkpoint receptors.  As a further example of structural diversity of known and potential immune checkpoint inhibitors, Liu et al. (2021; e.g. p. 3-8) discuss targeting immune checkpoint pathways (including PD-1/PD-L1, CTLA4/B7, and others) via the regulation of ubiquitination and deubiquitination by small molecule inhibitors of ubiquitin-activating enzyme, ubiquitin ligase, or protease 

To satisfy the written description requirement, the specification must describe the genus of immune checkpoint inhibitors in sufficient detail so that one skilled in the art could reasonably conclude that the inventor had possession of the claimed invention.  “A sufficient description of a genus […] requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus” (AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d at 1297 (Fed. Cir. 2014), reiterating Eli Lilly, 119 F.3d at 1568-69).

The specification at page 6 provides non-limiting examples of immune checkpoint inhibitors, all of which are antibodies: anti-CTLA-4, anti-PD-1, anti-PD-L1, anti-TIM-3, anti-LAG-3, anti-B7-H3, anti-B7-H4, anti-BTLA, anti-VISTA, and anti-TIGIT.  Thus the specification does not describe a representative number of immune checkpoint inhibitors or structural features common to immune checkpoint inhibitors, nor is there a known or disclosed correlation between a chemical structure of a molecule and its ability to inhibit an immune checkpoint.  Accordingly, the present specification fails to meet the conditions necessary to satisfy the written description requirement of 35 U.S.C. 112(a).

Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993).  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, §1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.  Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001.



10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11. Claims 2-4 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bao et al. (US 20170182003; see entire document). 

Bao teaches a method of cancer therapy comprising administration of an anti-CTLA4, anti-PDL1 or anti-PD1 antibody to an artery supplying the tumor (e.g. [0072]).



Claims 4 and 11 are included in the rejection because, as a person of skill in the art is aware, administration of therapeutics into an artery is performed by a catheter or a cannula.



12. Claims 2-4, 6-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markovic et al. (US 20200308294; see entire document).

Markovic teaches and claims a method of treating cancer by administering a subtherapeutic amount of an anti-PD-L1 antibody, and nanoparticle complexes which comprise the same antibody and a therapeutic agent such as paclitaxel (e.g. 35, 41, 45 and 47).  Markovic further teaches the nanoparticles can be directly delivered to the tumor via an intra-arterial cannula (e.g. [0306]), which in this case is essentially equivalent to a microcatheter.  

Since Markovic’s method is not manipulatively different from the presently claimed method, it inherently leads to the same outcomes.  Accordingly, claims 2-4, 6-11 and 13 are anticipated.




13. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


14. Claims 5, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bao et al. (US 20170182003) and Maker et al. (2005; see each document in its entirety).

As addressed in section 11 above, Bao teaches a method of cancer therapy comprising administration of an anti-CTLA4 antibody to an artery supplying the tumor (e.g. [0072]).

Maker teaches treating cancer patients with an anti-CTLA4 antibody at a dose of 0.3 mg/kg (e.g. p. 1006), which correspond to 24 mg.  One of three patients in each of the 0.3, 1.0, and 2.0 mg/kg dose cohorts was an objective responder (e.g. p. 1007).  None of the patients in the 0.3 mg/kg cohort develop autoimmune toxicity, in contrast to the 1.0, and 2.0 mg/kg cohorts (e.g. Table 1 at p. 1008).  Based on this information, a person of ordinary skill in the art before the effective filing date of the claimed invention would have had motivation and expectation of success in using the 24 mg or a similar prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



15. Claims 5, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markovic et al. (US 20200308294; see entire document) in view of TecentriqTM Labeling Package Insert (2016; see entire document).

Markovic’s teachings, described in section 12 above, include a method of treating cancer by intra-arterially administering a subtherapeutic amount of an anti-PD-L1 antibody, and nanoparticle complexes which comprise the same antibody and paclitaxel (e.g. [0306], and claims 35, 41, 45 and 47).  Markovic further teaches that the subtherapeutic amount of the antibody is about 1/20 of the therapeutic dose (e.g. claim 40).

Anti-PD-L1 antibody atezolizumab (TecentriqTM) was approved by the FDA in May 2016 for the treatment of locally advanced or metastatic urothelial carcinoma, at a dose or 1200 mg as an intravenous infusion every 3 weeks (see the Tecentriq Package Insert at p. 1).

Applying Markovic’s teachings to the FDA-approved therapeutic dose of atezolizumab, a person of ordinary skill in the art would have arrived at a subtherapeutic dose of about 60 mg (1/20 of 1200 mg), which is about the same as instantly recited dose of 50 mg, especially in view of the broad range of doses (1 to 50 mg) recited in instant claims.

Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention would have had both motivation and expectation of success in prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



16. Conclusion: no claim is allowed.



17. The following prior art is cited of record but not presently relied upon:

The following references teach administration of checkpoint inhibitors intra-arterially into a blood vessel supplying a tumor:
US 20150202291 [0157]; 
US 20190083556 [0093]; 
US 20190022203 [0103]; 
US 20180207212 [0219], [0302];
US 20190060255 [0228];
US 20070269406 (claims 1, 81, and 85).

The following references teach administration of anti-cancer agents intra-arterially into a blood vessel supplying a tumor: 
US 20150335768 [0110];
US 20090202467 [0060];
US 20030087961 (claim 17);
US 20180117006 (claim 34);
US 20150140021 ([0130], claim 33);



US 20130078288 teaches a method of treating solid tumors by intra-arterial injection of therapeutic nanoparticles into an artery that carries blood to said tumors (claims 9-14).

US 20160257752 teaches a method of treating cancer comprising administering an anti-PD-1 antibody in combination with nab-paclitaxel (Abraxane®), which is a nanoparticle (Nano-Albumin Bound paclitaxel) (e.g. claims 1-4, 9 and 28-29; [0047]).



18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644